IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

U.S. BANK TRUST, N.A., AS TRUSTEE                  No. 77015-2-1
FOR LSF9 MASTER PARTICIPATION                      (Consolidated with
TRUST,                                             No. 77911-7-1)

            Respondent,                             DIVISION ONE

            V.                                      UNPUBLISHED OPINION

JUDY C. BASS,

             Defendant,

LINCOLN LANE ADDLEMAN, JR.;
MELVIN LYLE McCLINTOCK; SOBER
LIVING SERVICES, a Washington
State nonprofit; DOES 1-10,

            Appellants.
                                                   FILED: April 22, 2019


       HAZELRIGG-HERNANDEZ,    J. — Lincoln Addleman, Jr. challenges several

court orders entered in connection with a bank's lawsuit against a property owner

seeking to foreclose a judgment lien. Finding no error, we affirm.

                                     FACTS

      In 2007, Judy Bass, who owned residential property in King County,

refinanced her mortgage. She executed a promissory note in favor of the lender

in the amount of $210,000.
No. 77015-2-1/2


      In 2011, Bass stopped making payments on the note.               The debt

accelerated. At some point before the default, Bass vacated the property but a

number of other individuals lived there, including Melvin McClintock and others

associated with a non-profit entity called Sober Living Services.        Lincoln

Addleman began living in a trailer on the property in December 2014.

      In May 2016, Nationstar Mortgage filed a lawsuit seeking a monetary

judgment for the amount owed on the promissory note and/or foreclosure. The

Bank later abandoned the claim for foreclosure, upon learning that there was, in

fact, no recorded deed of trust securing payment of the debt.

      Before filing the lawsuit, the Bank obtained a title report and discovered

two recorded instruments referencing the property: a mechanics' lien recorded in

2015 and a mobile home rental agreement recorded in 2016. In the document

asserting a lien, Addleman, McClintock, and Sober Living Services sought to

recover more than $400,000 for work performed on the property and amounts

expended on improvements. The rental agreement provided that monthly rent of

$690 would be subtracted from unpaid wages owed to Addleman until the 3-year

contract expired or the debt was extinguished. Addleman signed the agreement

as a "[r]enter," and McClintock signed as "House Director" and Bass's "agent."

Because they appeared to claim an interest in the property, the Bank named

Addleman, McClintock, and Sober Living Services as defendants in the lawsuit.

As to these defendants, the Bank sought to clear the title from the alleged

encumbrances.




                                           2
No. 77015-2-1/3


       Representing himself pro se, Addleman filed an answer and counterclaims

against Nationstar. Consistent with the documents recorded in 2015 and 2016,

Addleman appeared to raise claims related to unpaid wages and a right to reside

on Bass's property.

       The Bank filed a motion to dismiss Addleman's claims. The Bank argued

that Addleman had no enforceable interest in the property arising from either of

the recorded instruments. The Bank asserted that any lien Addleman might have

had expired under the applicable statute because the claimants failed to enforce

it within 8 months of recording the document. See RCW 60.04.141. The Bank

argued that the rental agreement had no legal force because it was not signed by

Bass and there was no evidence of McClintock's authority to act as her agent.

Even assuming an enforceable rental agreement, the Bank contended that its

lawsuit did not directly implicate Addleman's rights as a tenant.

       At the hearing on the motion, Addleman explained he had "settled" his

claims by entering into the lease. Addleman acknowledged that he had "no

interest in the property whatsoever." He expressly disavowed a right to proceeds

from the sale of the property. At the conclusion of the hearing, the court entered

an order dismissing Addleman's counterclaims with prejudice.1          The order

resolved the claims between the Bank and Addleman, stating that Addleman had

         1 The court also struck Addleman's answer to the extent that he intended
to file an answer on behalf of Sober Living Services. Addleman, as a non-lawyer,
could not represent a corporate entity. See Lloyd Enters., Inc. v. Longview
Plumbing & Heating Co., 91 Wash. App. 697, 701, 958 P.2d 1035 (1998)
(corporations are artificial entities and must act through their agents, therefore
corporations appearing in court proceedings must be represented by an
attorney.)

                                            3
)

    No. 77015-2-1/4


    no "viable ownership interest or lien" as to the real property owned by Bass. The

    order also expressly provided that the dismissal would not affect "any claimed

    right of possession of the property by Mr. Addleman by way of a lease with Ms.

    Bass."

             Because the other named defendants, Bass, McClintock, and Sober Living

    Services did not answer the complaint or otherwise appear, the Bank filed a

    motion for default judgment as to those defendants. The court granted the

    motion and entered a default judgement against Bass for the amount due on the

    note. The court dismissed McClintock and Sober Living Services, ruling that

    neither had a lien or other interest in the real property. The court also granted a

    motion to substitute U.S. Bank as the plaintiff.2

             In February 2017, the Bank moved for an order allowing it to execute the

    judgment on the property. Because Bass did not reside on the property, the

    Bank sought a waiver of the requirement that it first execute the judgment on the

    debtor's personal assets before levying on the property. Around same time, the

    Bank learned that Bass passed away in December 2016, leaving an insolvent

    estate. Addleman objected to the Bank's motion based on his recent discovery

    of a 1983 "Maintenance Agreement." The document, signed by prior owners of

    Bass's property and owners of neighboring properties, memorialized an

    agreement to jointly maintain an easement.          Addleman argued that this

    document gave him and others a right to occupy an easement on Bass's

          2 According to the motion to substitute, Nationstar had been the servicer of
    Bass's loan and was inadvertently named as the plaintiff, whereas U.S. Bank
    was the "loan owner" and the true "party-in-interest."

                                                 4
No. 77015-2-1/5


property. On February 23, 2017, the Court granted the motion allowing the Bank

to execute the judgment on the property.

       Addleman filed a motion to reconsider the February 23, 2017 order. He

also filed a motion to vacate the order dismissing his counterclaims and the order

granting default judgment. The trial court denied both motions. The court

ordered the sale of the property in order to satisfy the judgment against Bass.3

       Addleman filed two further motions to reconsider. The court denied these

motions as well. Addleman appeals.4

                                  DISCUSSION

       Although Addleman appeals several court orders entered in connection

with the Bank's lawsuit, his arguments primarily relate to the court's order that

dismissed his claims with prejudice. We review a trial court's ruling on a motion

to dismiss under CR 12(b)(6) de novo, as a question of law. FutureSelect

Portfolio Momt., Inc. v. Tremont Grp. Holdings, Inc., 180 Wash. 2d 954, 962, 331
P.3d 29 (2014). A CR 12(b)(6) motion challenges the legal sufficiency of the

allegations in a complaint. Contreras v. Crown Zellerbach Corp., 88 Wash. 2d 735,

742, 565 P.2d 1173(1977).

       Either party may submit documents not included in the original complaint

for the court to consider in evaluating a motion to dismiss. Bavand v. OneWest


      3 The   sheriff's sale occurred on October 6, 2017.
      4    Lawrence James Keele, apparently associated with Sober Living
Services, filed an amicus curiae brief on Addleman's behalf. Because it appears
that Keele is not an attorney licensed to practice law in Washington or in another
jurisdiction as required by RAP 10.6, we do not consider the supplemental
briefing.

                                            5
No. 77015-2-1/6


Bank, F.S.B., 176 Wash. App. 475, 485, 309 P.3d 636 (2013); Rodriquez v.

Loudeve Corp., 144 Wash. App. 709, 726, 189 P.3d 168 (2008). Such submissions

generally convert a CR 12(b)(6) motion into a motion for summary judgment.

Bavand, 176 Wash. App. at 485. In considering a motion to dismiss, however, the

trial court may take judicial notice of public documents if the authenticity of those

documents cannot reasonably be contested or documents whose contents are

alleged in a complaint but not physically attached to the pleadings. Rodriquez,
144 Wash. App. at 725-26.

       Here, both the Bank and Addleman attached documents to support their

respective positions on the motion to dismiss. The attachments were not limited

to public documents and included content not specifically alleged in the

pleadings.     Accordingly, review under the summary judgment standard is

appropriate.

      Summary judgment is appropriate if there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law. CR

56(c). A material fact is one upon which the outcome of the litigation depends.

Greater Harbor 2000 v. City of Seattle, 132 Wash. 2d 267, 279, 937 P.2d 1082

(1997). We review an order granting summary judgment de novo; all facts and

reasonable inferences must be considered in the light most favorable to the

nonmoving party. Lvnott v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., 123 Wash. 2d
678, 685, 871 P.2d 146 (1994); Greater Harbor, 132 Wash. 2d at 279.

      Addleman's numerous arguments are difficult to follow in the manner

presented.     Nevertheless, it is reasonably clear that Addleman primarily


                                            6
No. 77015-2-1/7


challenges the trial court's ruling that he had no "viable ownership interest" or

enforceable lien against the real property at issue in the Bank's lawsuit. While

Addleman acknowledged at the hearing that he had no ownership interest in the

property, he now contends that the debt for unpaid wages gave rise to a property

interest and prevented the dismissal of his claims. But the only evidence of a

property interest before the trial court was the document asserting a mechanics'

lien and the purported rental agreement between Addleman and McClintock.

Even assuming the lien was valid when recorded, it was no longer enforceable.

See RCW 60.04.141. And there was no evidence of a lease agreement with the

property owner or a person authorized to act on her behalf. No genuine issues of

material fact precluded the dismissal of Addleman's claims.

      Addleman asserts that the order dismissing his claims is the result of

fraud. Specifically, he relies on the fact that, at the August 2016 hearing on the

motion to dismiss, counsel for the Bank stated that proof of service on Bass was

"in the file." According to the record on appeal, the Bank served Bass with the

summons and complaint in July 2016, but filed an affidavit of service two weeks

after the August 2016 hearing.

     Because he raised questions about service on Bass in his answer,
              ._
Addleman argues that counsel must have reviewed the court file and could not

have been simply mistaken. But it is equally possible that counsel had not

investigated the issue, given that Addleman could not answer on Bass's behalf

and had no standing to object to service as to Bass. There is nothing in the




                                           7
No. 77015-2-1/8
                                         ,

record to suggest that the Bank engaged in fraud or otherwise intentionally

misled the court.

        Moreover, whether the Bank properly served Bass was immaterial to the

issues between Addleman and the Bank.            It was undisputed that the Bank

properly served Addleman. The questions about service on Bass arose only

because there was another motion before the court at the August 2016 hearing—

the Bank's motion for a prejudgment writ of attachment. The court declined to

rule on that motion because the Bank failed to establish proper service as to

Bass.

        Addleman raises various claims of error that are premised on his belief

that Bass's property is subject to a prescriptive easement. But in the context of

this proceeding for judgment on the promissory note, the relevance of an

easement is not clear.     If the property owned by Bass is burdened by an

easement, it is unaffected by the underlying orders in this case.

        Addleman argues that the trial court erred in dismissing his claims and

entering subsequent orders without requiring service of the summons and

complaint on unnamed parties designated in the caption as "Does 1-10," and

owners of neighboring property. But contrary to Addleman's belief, the Bank was

not required to serve parties who were not named and joined in the lawsuit.

        Finally, Addleman alleges the court and the Bank engaged               in

inappropriate ex parte contact. However, the portions of the record he cites do

not substantiate this claim. To the extent that Addleman's argument relates to




                                             8
No. 77015-2-1/9


the Bank's motion for default judgment against Bass, McClintock, and Sober

Living Services, Addleman fails to identify a procedural error.

      Affirmed.




WE CONCUR:




                                            9